 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418West Michigan Plumbing and Heating, Inc. and Local Union No. 357, United Association of Journey-men and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Can-ada, AFLŒCIO, CLC.  Case 7ŒCAŒ42086 February 28, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH On May 11, 2000, Administrative Law Judge C. Rich-ard Miserendino issued the attached decision.  The Re-spondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record1 in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,2 and conclusions, and to adopt the recommended Order as modified.3                                                                                                                                                        1 We deny the Respondent™s request for oral argument, as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. No exceptions were filed to the judge™s dismissal of the 8(a)(1) in-terrogation of employee Mikkel Wagner and the judge™s finding that Foreman Greg Goole was not a supervisor within the meaning of Sec. 2(11) of the Act. The judge found that the Respondent unlawfully reassigned, isolated and discharged employee Wagner for his protected union activities.  In doing so, the judge relied on, inter alia, two parts of provision A-1 of the Respondent™s employee handbook as evidence of antiunion animus on the part of the Respondent.  One part of provision A-1 contains an unlawful reporting requirement that the judge found, and we agree, independently violates Sec. 8(a)(1) of the Act.  The other part of provi-sion A-1 cited by the judge includes union opposition statements, which are set forth in sec. II,B,3,b,(2) of the judge™s decision.  In adopt-ing the judge™s decision, we find that there is sufficient evidence, in-cluding the independent 8(a)(1) violation based on the first part of provision A-1 described above, that the Respondent acted out of anti-union animus towards Wagner.  Therefore, we find it unnecessary to pass on whether the other part of provision A-1Šthe union opposition statementsŠalso constitutes evidence of the Respondent™s antiunion animus. The judge also found in sec. II,B,3,c, par. 5 of his decision that the Respondent™s investigation preceding Wagner™s discharge was ﬁtai-loredﬂ to gather evidence of alleged unprotected activity on the part of Wagner.  We find it unnecessary to decide whether this investigation constituted additional evidence of the Respondent™s unlawful motive.  We, however, agree with the rest of the judge™s analysis.  The evidence shows that Mark Dobbins, the Respondent™s owner and president, was aware that Wagner spoke to coworkers about the benefits of joining the Union in the context of the Union™s ongoing organizing campaign involving the Respondent™s operations and with the aim of having the Respondent become a union contractor. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, West Michigan Plumbing and Heating, Inc., Richland, Michi-gan, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Insert the following as paragraph 1(b) and reletter the subsequent paragraph. ﬁ(b)  Reassigning or discharging employees because they engage in union activities on behalf of Local Union 357, United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO, or any other labor organi-zation.ﬂ 2.  Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice. Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT promulgate, implement, and maintain a rule which encourages employees, who believe that they are being coerced or pressured to join a union or sign an authorization card, to report the matter to man-agement. WE WILL NOT reassign, isolate, or discharge employ-ees because they engage in union activities on behalf of Local Union 357, United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of  3 In his recommended Order, the judge inadvertently failed to in-clude a cease-and-desist provision for the adverse action taken against union supporter Mikkel Wagner.  We have modified the Order to cor-rect this inadvertent omission.  We also have modified the judge™s recommended notice in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). 333 NLRB No. 61  WEST MICHIGAN PLUMBING & HEATING 419the United States and Canada, AFLŒCIO, or any other 
labor organization. 
WE WILL NOT in any like or
 related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, rescind our rule which encourages employees, 

who believe that they are being coerced or pressured to 
join a union or sign an authorization card, to report the 
matter to management. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Mikkel Wagner full reinstatement to his 

former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-

ity or any other rights or privileges previously enjoyed. 
WE WILL make Mikkel Wagner whole for any loss of 
earnings and other benefits resulting from his discharge, 

less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful reassignment and discharge of Mikkel Wagner, and 
WE WILL, within 3 days thereafter, notify him in writing 
that this has been done and that neither the reassignment 
nor the discharge will be used against him in any way. 
 WEST MICHIGAN PLUMBING AND 
HEATING, INC. 
 Thomas Doerr and Steven E. Carlson, Esqs
., for the General 
Counsel. Timothy J. Ryan 
and Elizabeth W. Lykins, Esqs
., of Grand Rap-
ids, Michigan, for the Respondent
. DECISION STATEMENT OF THE CASE 
C. RICHARD MISERENDINO, Administrative Law Judge. 
This case was tried in Grand Rapids, Michigan, on October 27, 
1999. The charge was filed on June 1, 1999,
1 by Local Union 
No. 357, United Association of J
ourneymen and Apprentices of 
the Plumbing and Pipe Fitting Industry of the United States and 
Canada, AFLŒCIO, CLC (the Union), and was amended on 
July 26, 1999. The complaint, i
ssued on July 27, 1999, alleges 
that West Michigan Plumbing a
nd Heating, Inc. (the Respon-
dent) violated Section 8(a)(1) and (3) of the Act by maintaining 
a rule in its handbook encouraging employees to report to Re-
spondent employees who solicit ot
her employees to join the 
union; coercively interrogating employees about their union 
activity; and reassigning, isolating, and ultimately discharging 
its employee, Mikkel Wagner, because of his union activities. 
The complaint was amended on A
ugust 11, 1999, to allege that 
the Respondent™s foreman, Gregory Goole, is a supervisor 
within the meaning of Section 2(11) of the Act, as well as the 
Respondent™s agent within the meaning of Section 2(13) of the 
                                                          
 1 All dates are in 1999, unless otherwise indicated. 
Act. The Respondent™s timely answer denied the material alle-

gations of the amended complaint. The parties have been af-
forded a full opportunity to appear, present evidence, examine 

and cross-examine witnesses, and file posthearing briefs. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation, is
 engaged in the installation 
of plumbing, hot water and steam 
heat systems, process piping, 
sheet metal, pipe insulation, and temperature control works at 
its facility in Richland, Michigan, and at various construction 
sites located within the State of Michigan. In the calendar year 
ending December 31,1998, it purchased and received at this 
facility and at these locations, supplies and materials valued in 
excess of $50,000 directly from 
suppliers located outside the 
State of Michigan.  
The Respondent admits and I find 
that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act.  
The Respondent further finds and I admit that that the Union 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Facts 
In September 1998, Mikkel Wagner applied for a job as an 
apprentice plumber with the Respondent. A month later, the 

Union solicited applications in the local newspaper for its ap-
prenticeship program. Wagner re
sponded to the a
dvertisement, took a mechanical aptitude test, and attended a panel interview 
before the Union™s joint apprenticeship raining committee.  
In early December 1998, Wagne
r was interviewed by the 
Respondent™s vice president, Jerr
y Schauer, and hired as an 
apprentice plumber. Over the ne
xt several months, he worked throughout southern Michigan on various work crews.  
In mid-April 1999, the Union notified Wagner that he had 
been accepted into its apprenti
ceship program. He was advised that his name would be added to a list of apprentices, but that it 
could be awhile before he was 
called to work. Eventually Wag-
ner phoned the Union™s business manager, Bob Williams, who 
told him that it could be anywhere from a couple of days to a 
week before he was contacted for work.  
Shortly thereafter, Wagner received a phone call from union 
organizer, David Knapp, who as
ked to meet with him at the 
union hall. Williams had told Knapp that Wagner was working 
for an unorganized contractor. Knapp asked Wagner if he 
would try organizing the Respondent™s work force for the Un-
ion.  Knapp explained that th
e goal was to persuade his co-workers to consider the Union as their representative with the 
Respondent. Wagner was reluctant to make a commitment be-
cause he enjoyed working for the Respondent and assumed that 
if he got involved in organizing the Respondent™s employees, 
he would have to leave the Respondent™s employment. Knapp 
explained to Wagner that he w
ould continue working for the 
Respondent while he organized the employees. After talking to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 420a few coworkers who were familiar with the Union and its ap-
prenticeship program, Wagner accepted the task.  
In early May, Wagner began te
lling his coworkers about the 
Union and passing out union literature. He also talked with 
Greg Goole, a foreman, about the Union. Goole testified that 

eventually he told Wagner that he ﬁdidn™t want to hear about it 
any more.ﬂ (Tr. 164.) According to Goole, some of the employ-
ees were also getting tired of hearing Wagner talk about the 
Union and urged Goole to fire h
im. One employee in particular, 
named Jon Boven or (Jonny B), berated Wagner for trying to 
start a union and referred to him as ﬁunion boy.ﬂ  Boven con-
tinuously complained to Goole about being hassled by Wagner 
to support the Union. Goole testified that Boven kept coming to 
him saying, ﬁ[Y]ou know, get rid of
 this dude, I mean, we are 
tired of hearing all theŠall the, you know, all the stuff about 
the Union.ﬂ (Tr. 165.)  
On May 20, Wagner reported for wo
rk at a jobsite in Battle 
Creek, Michigan, and was promptly 
told to report to the shop, 
where the Respondent™s vice president, Jerry Schauer, was 

waiting to talk to him.
2 When Wagner arrived at the shop, 
Schauer told Wagner that he needed him to fill-in for the regu-
lar shop worker, who sustained a work-related injury the day 
before. Schauer explained that Wa
gner had been chosen to fill the job in order to broaden his experience and improve his 
welding skills. 
Later that afternoon, Schauer 
and Mark Dobbins, the Re-
spondent™s owner and president, met with Foreman Goole os-
tensibly to review his employee
 performance. In the course of 
their discussion, Goole complained that Wagner was always 
talking about the Union on the j
ob. He also said that Wagner 
had tried to coerce and harass him and other employees to leave 
the Company to work for a union contractor. (Tr. 101.) Goole 
identified the other employees as Rob Sisco and Jon Boven.  
The very next day, Schauer moved Wagner™s workbench 
from the back of the shop building to the front of the building. 
Schauer testified that when he 
spoke to Wagner that morning, 
Wagner mentioned that the lighting in the shop was poor. 
Schauer also stated that it wa
s spring and it was getting stuffy 
and humid in the back of the bu
ilding, so he decided to move 
the worktable to the front of the building. The implication 
therefore is that the table was moved to accommodate Wagner.
3 But Wagner credibly denied that he told Schauer that it was hot 
working in the back and without hesitation he pointed out that 
ﬁit was May,ﬂ when the tabl
e was moved, which makes Schauer™s explanation even more dubious. (Tr. 93.) In addition, 
the evidence shows that whenever there was one person as-
signed to the shop, that person primarily worked in the back. 
(Tr. 152.) The only time anyone worked in the front of the 
building was when two or more employees were working on a 
                                                          
 2 The shop was located in the rear of a pole building, across from the 
Respondent™s office. Parts were prefabricated in the shop for use on the 
jobsites. Equipment and supplies were kept in the same building.  
3 The evidence shows that the equipment used for bending pipe re-
mained in the back of
 the building, which meant that Wagner had to 
walk between the two shops to perform
 his job. Thus, contrary to the 
impression that Schauer sought to foster, the evidence supports a rea-
sonable inference that moving the table was little, if any, accommoda-
tion to Wagner.  
project. Wheeler had worked 5Œ6 months in the back before 
pulling a muscle in his forearm (Tr. 153.) There is no evidence 
it was expected that he would be absent from work for more 
than a week or so. Thus, there was little incentive for Schauer 
to deviate from the norm to ﬁaccommodateﬂ Wagner on a very 
short-term basis. On the other hand, the uncontradicted evi-
dence shows that from his second floor office window Schauer had a much better view of Wagner working in the front than in 
the back, which on its face, was a significant incentive to move 
the table. Thus, I find that Sc
hauer™s testimony about why he 
moved Wagner™s workbench to the front of the shop building is 
unconvincing.  In the meantime, Dobbins decided to question Sisco and 
Boven about their encounters with Wagner. He prepared a pro-
totype statement for them to sign, which stated that Wagner had 
talked to them about leaving the Respondent.
 Dobbins visited 
the two employees on the jobsite and asked them if Wagner had 
encouraged them to leave their 
jobs. At Dobbins™ request, Sisco 
provided two handwritten statements: one stating that Wagner 
had talked to him about leaving the employment of the Com-
pany (R. Exh. 11); and another 
stating that he observed Wagner 
talking to Greg Goole about leaving the Company. (R. Exh. 
12.) Boven gave Dobbins a handwritten statement saying that 
he had observed Wagner trying 
to persuade Goole to resign 
from the Company. (R. Exh. 13.)  
On May 25, the Union faxed D
obbins a letter advising him that Wagner was a volunteer organizer for the Union. The next 

day, Dobbins decided to confr
ont Wagner and fire him. He 
advised Shauer of his decision and told him to bring Wagner to 
the office.  
Dobbins told Wagner that he 
was being fired for attempting 
to convince and coerce employees to leave the Company. Wag-
ner asked him if his discharge had anything to do with the Un-
ion to which Dobbins responded, ﬁNo.ﬂ (Tr. 77.) He also stated 
that he did not want to even 
talk about the Union. However, Wagner testified that when he tried to explain to Dobbins that 

he was simply responding to qu
estions about the Union from 
the employees, Dobbins asked 
which employees were asking 
about the Union. Wagner told him Greg Goole, Chris Rogers, 
and Chris Williams.  
In contrast, both Dobbins and 
Schauer denied that Dobbins 
ever asked Wagner to identify the employees who were asking 
questions about the Union. (Tr. 108.) For demeanor reasons, I 
am unconvinced by their testimonies. Not only was Wagner™s 
testimony more credible and conv
incing, it is also corroborated 
by a prior consistent statement (his Board affidavit), which 

ironically was placed in evidence
 by the Respondent. (R. Exh. 
15, par. 11.) Specifically, the prior statement reflects that Wag-

ner told Dobbins that he had been answering other employees™ 
questions about union benefits and that Dobbins asked him to 
identify the employees who had 
asked the questions. Thus, I 
credit Wagner™s testimony that Dobbins asked him to identify 

who was asking about the Union.  
On May 26, 1999, the Respondent discharged Wagner pur-
portedly for encouraging Goole 
and other employees to leave 
the Respondent to work for a competitor.  
 WEST MICHIGAN PLUMBING & HEATING 421B. Analysis and Findings 
1.  Supervisory status of Greg Goole 
The amended complaint alleges that Foreman Greg Goole 
was a supervisor within the meaning of Section 2(11) of the Act 
and an agent of the Respondent 
within the meaning of Section 
2(13) of the Act.  
Section 2(11) of the Act defines a supervisor as: 
 Any individual having authority, in the interest of the em-
ployer, to hire, transfer, suspend, lay off, recall, promote, dis-
charge, assign, reward, or discipline other employees, or re-
sponsibly to direct them, or to adjust their grievances, or 
effectively to recommend such action, if in connection with 
the foregoing the exercise of such authority is not of a routine 
or clerical nature, but requires the use of independent 
judgement. 
The statutory language is disjunctive and the exercise of any 
one of the listed indicium is suffi
cient to find that an individual 
is a supervisor. 
Entergy Systems & Services, 
328 NLRB 902 
(1999). The duties must be exercised with independent judg-
ment on behalf of management 
and not in a routine manner. 
Masterform Tool Co.,
 327 NLRB 1071 (1999)
, Amperage Elec-tric, 301 NLRB 5, 13 (1991). The burden of proving supervi-
sory status is on the party assert
ing that supervisory status ex-
ists. Chevron U.S.A., 309 NLRB 59, 62 (1992).  
 The evidence shows that Goole is a licensed master plumber 
with the skill and experience to
 provide direction and guidance 
to the employees. Wagner testifie
d that the foreman or senior 
person on the jobsite tells the 
employees where to report for 
work on a particular day or as
ks them to work overtime or 
gives them permission to leave work early (Tr. 51Œ53). There is 
no evidence, however, that thes
e decisions involve independent 
judgment or that they are anythi
ng more than routine in nature. Rather, Schauer™s uncontradicted
 testimony shows that he, 
along with Dobbins, determines who will work on a particular 
job and he determines whether 
an employee will work over-
time. Schauer™s uncontradicted te
stimony also shows that he 
gives directions to the foremen 
by pager or by actually visiting 
the jobsite. Thus, the evidence 
supports a reasonable inference 
that Goole acts as a conduit of 
orders from Schauer, relaying 
information rather than exercising independent judgment. 
George C. Foss Co., 
270 NLRB 232 (1984).  
In addition, there is no evidence that Goole or any other 
foreman has the authority to hire
, fire, or discipline employees. 
Nor is there any evidence that he ever effectively recommended 
the same. Schauer™s uncontradicted
 testimony is that he does 
not rely heavily on input from fo
remen in determining whether 
an employee should receive a wage increase. Although em-
ployees complained to Goole about Wagner soliciting support 
for the Union and asked him to remove Wagner from the job-site, there is no evidence that Goole had the authority to trans-
fer employees or that he took any action on his own to reassign 
Wagner. Moreover, even if the employees perceived Goole to 
have the authority to transfer 
Wagner from one job to another, 
the Board has held that the perception of employees does not, 

without more, confer supervisory status. 
Masterform Tool Co.,
 supra.  For all of these reasons, I therefore find that Foreman Greg 
Goole was not a supervisor within
 the meaning of Section 2(11) 
of the Act.4 2.  The 8(a)(1) violations 
a. The unlawful employee handbook provision 
It is settled Board law that: 
 employers violate Section 8(a)(1) of the Act when they invite 
their employees to report instances of fellow employees both-
ering, pressuring, abusing, or harassing them with union so-
licitations and imply that such 
conduct will be punished. (cita-
tions omitted.) [The Board] has reasoned that such an-
nouncements from the employer ar
e calculated to chill even 
legitimate union solicitations, wh
ich do not lose their protec-
tion simply because a solicite
d employee rejects them and 
feels ﬁbotheredﬂ or ﬁharassedﬂ or ﬁabusedﬂ when fellow 
workers seek to persuade him or her about the benefits of un-
ionization.ﬂ  
 Greenfield Die & Mfg. Corp., 
327 NLRB 257 (1998). How-ever, the Board has also held that requests to employees to 
report only threats made by uni
on organizers or other employ-
ees may not constitute a violation of the Act. 
CMI-Dearborn, Inc., 327 NLRB 771 (1999).  
The undisputed evidence shows that the Respondent has an 
employee handbook that was in e
ffect at the time of Wagner™s 
employment. All employees rece
ive a copy of the handbook at 
the time of hire and are asked 
to acknowledge receipt in writ-
ing. (Tr. 125.) According to
 Wagner™s uncontradicted testi-
mony, Schauer gave him a copy of the employee handbook 
when he began working for the Respondent and had him sign 
ﬁa sheet stating that I accepted those.ﬂ (Tr. 48.)  
A section of the employee handbook, entitled, ﬁ
A-1 A Word About Unions,ﬂ reflects the Responde
nt™s opposition to unions. (G.C. Exh. 3.) It states, in 
pertinent part, the following: 
 Also, if anybody should at any time cause any of our employ-
ees any trouble at their work or put them under any sort of co-
ercive or undue harassment to join a union or sign a card, our 
employees should let their supe
rvisor know about it, and we 
will see that it is stopped. 
 The General Counsel argues that the rule violates Section 
8(a)(1) of the Act because it encourages employees to report all 
union activity, regardless of whether it is protected or not, and 
discourages employees from enga
ging in protected union activ-ity by threatening to discipli
ne them. The Respondent argues 
that the disputed language does not have a ﬁpotential dual pur-
pose effectﬂ of encouraging employees to report protected un-
ion activity and discouraging employees from engaging in such 
activity.  
The disputed language is not limited to threats only. Indeed, 
the rule does not even mention threats. Rather, it is broadly 
written to include every contact that the employees might sub-
jectively regard as ﬁcoerciveﬂ or
 ﬁharassing.ﬂ Thus, I find that 
                                                          
 4 The General Counsel does not argue, nor does the evidence show, 
that Goole was an agent of the Resp
ondent within the meaning of Sec. 
2(13) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422the rule may reasonably be cons
trued as interfering with, re-
straining, and coercing employees in violation of Section 
8(a)(1) of the Act. 
b. The unlawful interrogation The amended complaint at paragraph 8 alleges that Dobbins 
coercively interrogated Wagner
 during the discharge meeting 
on May 26, 1999, by asking him to identify the employees who 
asked questions about the Union.
 In determining whether an 
interrogation into protected conduct is coercive, the Board ap-
plies a ﬁtotality of circumstances test.ﬂ 
Rossmore House, 269 NLRB 1176 (1984), affd. 760 F.2d 1006 (9th Cir. 1985). Spe-

cifically, the Board considers whether the interrogated em-
ployee is an open or active supporter of the union, the back-
ground surrounding the interrogation, the nature and purpose of 
the information sought, the identit
y of the questioner, and the 
place and/or method of the interrogation. 
Bourne Co. v. NLRB, 
332 F.2d 47, 48 (2d Cir. 1964). These factors are not mechani-
cally applied. Rather, they are a useful indicia that serve as a 
starting point for assessing the 
ﬁtotality of circumstances.ﬂ 
Medcare Associates, Inc., 
330 NLRB 935, 939 (2000).  
The evidence shows that Wagner, a known union advocate, 
was called to a meeting with 
Dobbins and Schauer, the two highest managers in the Company,
 to be discharged purportedly 
for encouraging employees to work for another employer. The 
purpose of the meeting, therefore, was not to question him 
about his union involvement or the union involvement of any 
other employees. Notably, the 
undisputed evidence shows that 
in the course of the meeting, Wagner, himself, raised the issue 
of his union activity by asking 
Dobbins whether he was dis-charging him for supporting the Union. The undisputed evi-
dence also shows that Dobbins 
sought to avoid discussing the 
Union by telling Wagner ﬁthat this had nothing to do with the 
union and that he didn™t even want to discuss the union.ﬂ (R. 
Exh. 15, p. 4, par. 11.)    
However, Wagner persisted and pursued the issue by telling 
Dobbins that he had not
 solicited employees 
to leave their jobs with the Respondent, but inst
ead had only responded to em-
ployee questions about the Union. Reacting to Wagner™s state-
ment, Dobbins precipitously as
ked who were the employees 
asking questions about the Union? Before he could say another 

word, Wagner replied by giving 
him a few names. Viewed in 
context, the evidence supports a 
reasonable inference that Dob-
bins™ comment was a reaction to what he perceived as an in-
credulous explanation by Wagner of what he told the employ-

ees. The inference is further suppor
ted by the fact that there is 
no evidence that Dobbins pursued the questioning about the 

Union after Wagner blurted out the names of three employees. 
Thus, the evidence shows that Wagner was not called to the 
office to be questioned about th
e Union and that the discussion 
about union activity was not ini
tiated or pursued by Dobbins. 
Under the totality of circumstan
ces, I find that the inquiry was 
not coercive.  
Accordingly, I shall recommend that paragraph 8 of the 
amended complaint be dismissed. 
3.  The 8(a)(3) violations 
a. The Wright Line standard In a typical 8(a)(3) discrimi
nation case, the General Coun-sel™s evidence must support a reasonable inference that pro-
tected concerted activity was a motivating factor in the em-
ployer™s decision.
5 Wright Line, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981).  Speci
fically, the Ge
neral Counsel must establish union activity, 
knowledge, animus or hostility, 
and adverse action, which tend
s to encourage or discourage 
union activity. 
Farmer Bros. Co., 303 NLRB 638, 649 (1991). 
Since employer motivation is a factual question, which rarely 

will be proved by direct evidence, unlawful motivation may be 
inferred from the total circumstances proved. 
Fluor Daniel, Inc., 304 NLRB 970 (1991). Once the General Counsel has 
satisfied this evidentiary burden, the employer must persua-
sively establish by a preponderance of the evidence that it 
would have made the same decision, even in the absence of 
union activity. 
T&J Trucking Co., 
316 NLRB 771 (1995).  
b. The unlawful reassignment of Wagner 
(1) Union activity and knowledge 
Ample evidence exists that Wagner was an open and active 
union advocate. Even before he
 actually began organizing the 
Respondent™s employee
s, Wagner told his foreman, Greg 
Goole, that he was waiting for 
a phone call from the Union. (Tr. 
159.) After Wagner was accepted into the Union™s apprentice-
ship program, he tried to pers
uade Goole and other employees 
to support the Union. He passed
 out literature about union 
benefits and encouraged employees to visit the union hall. 
Some employees complained to Goole that they were tired of 
hearing Wagner talk about the Union. (Tr. 165Œ166.) One em-
ployee, Jon Boven, derisive
ly began calling Wagner ﬁunion 
boy.ﬂ (Tr. 168.) Goole himself told Wagner that he ﬁdidn™t 

want to hear about [the Union] any more.ﬂ (Tr. 164, 166.) Some 
of the employees also asked G
oole to have Wagner fired or 
transferred to another job. Th
us, the evidence supports a rea-
sonable inference that Wagner™
s™ union activity was widely 
known to the members of his work crew. 
The Respondent argues, however
, that Schauer and Dobbins 
had no knowledge of Wagner™s union 
activities prior to the date 
that he was reassigned to work in
 the shop. Goole testified that 
he did not tell Schauer or Dobbins that Wagner was trying to 
organize the employees prior to his performance review on 
May 20 (the day after Wagner was reassigned). (Tr. 167.) 
Schauer and Dobbins denied that they knew anything about 
Wagner™s union activity prior to 
the Goole™s review. (Tr. 145, 
109.) Although there is no direct evidence to the contrary, I find 

that their testimonies, individually and collectively, are incredu-

lous.  The evidence shows that Goole had good reason and suffi-
cient opportunity to inform Schauer that Wagner was trying to 
organize the employees. Goole is a 10-year employee of the 
Respondent. He began as an appren
tice in the field, attended a 
community college apprenticeshi
p program sponsored by the 
Respondent, rose to journeyman 
and on to master plumber. He                                                           
 5 Manno Electric, 
321 NLRB 278, 280 fn. 12 (1996). 
 WEST MICHIGAN PLUMBING & HEATING 423never worked for any other plum
bing contractor. He was paid a 
high hourly rate and he was th
e Respondent™s point person or 
conduit of information on the jobsite. The evidence therefore 
supports a reasonable inference that Goole had a strong reason 
(loyalty) to advise Schauer that
 a new apprentice was attempt-
ing to unionize the workforce. In contrast, there was no reason 

for Goole not to report Wagner™s 
union activity. Goole testified 
that he did not agree with what Wagner had to say about the 
Union and that in the final analys
is he considered Wagner to be 
a ﬁnobody.ﬂ (Tr. 164.) Thus, the 
evidence reflects that there 
was every reason for Goole to advise Schauer of Wagner™s 
union activity and no reason for him not to do so. 
The evidence further discloses that Goole did not like Wag-
ner talking to the crew about the Union. He testified that Wag-
ner ﬁwould go bother my crew a
nd get them all riled upﬂ (Tr. 
163) to the point ﬁwhere he just was talking Union to everyone 
on the crew and they would come up to me and say they were 
sick and tired of it, get rid of him.ﬂ (Tr. 164.) Goole himself 
grew tired of listening to Wagner ﬁpreachﬂ about the Union. 
The evidence therefore shows that Goole had another compel-
ling reason for reporting Wagner™s 
union activity to Schauer.  
Finally, the evidence shows 
that Goole had numerous oppor-
tunities to advise Schauer about Wagner™s union activities. 
Goole testified that ﬁat least once a day [he communicated] 
with him [Schauer], let him know how the job is going, what is 
going on.ﬂ (Tr. 167.) It is implausi
ble that that with so many 
opportunities to apprise Schauer of
 the situation, and with the 
increasing employee discontent 
with Wagner™s union activities, that Goole, a long-time employee
, did not inform Schauer that a 
new apprentice was trying to start a union.  
Goole unpersuasively attempted 
to explain why he did not 
mention anything to Schauer be
fore his May 20 employee re-
view. He explained ﬁI don™t let that stuff bother me. I let it go 

in one ear and out the other. I 
really don™t care what he [Wag-
ner] has to say . . . .ﬂ (Tr. 167.
) He also unconvincingly testified 
that even though his crew was ﬁriled upﬂ and wanted him to get 

rid of Wagner, he debated whether he should say anything 
about Wagner™s union activity dur
ing his employee perform-
ance review. Goole™s testimony in this respect was unconvinc-
ing.  Further, the evidence shows that independent of his daily 
communications with Goole, Sc
hauer had ample opportunity to 
learn first hand of Wagner™s union activities by visiting the 
jobsite and speaking with th
e employees. Schauer unequivo-
cally testified that he was Wagner™s ﬁimmediate supervisor.ﬂ 
(Tr. 150.) He stated that he peri
odically visited the jobsites and 
that he communicated directly 
with the employees. (Tr. 139, 
118.) It is implausible that the 
employees, who complained to 
Goole, did not complain to 
Schauer about Wagner™s union ac-
tivities, particularly since 
Goole took no immediate action 
when they complained to him.  
Based on all of the evidence viewed as a whole, I find that 
Schauer had knowledge of Wa
gner™s open and active union 
activity prior to May 19, 1999.
6                                                            
                                                                                             
6 The evidence shows that Schauer and Dobbins were long time 
business associates who consulted each of other on work-related deci-
(2) Union animus and adverse action 
The provision of the Respondent™s employee handbook enti-
tled ﬁA Word About Unionsﬂ (GC 
Exh. 3) demonstrates that the Respondent was opposed to unions. In addition to advising 
its employees to report anyone who pressured them to join a 
union or sign an authorization card, the handbook provision 
states, among other things, that: 
 Experience shows that where there are unions, there is often 
trouble, strife, and discordŠstrikesŠlost workŠlost wages 
violence. It is our belief that a union would not work out to 
our employees™ benefit. It is, therefore, our desire that by fair 
and square treatment of our employees everywhere, they will 
never feel that they need union representation.  (GC Exh. 3.) 
 Animus also can be inferred from Schauer™s conduct in mov-
ing Wagner™s workbench from the back of the shop building to 
the front of the building, where there was a much better view of 
Wagner working from Schauer™s o
ffice. (Tr. 146, 154.) Schauer 
conceded that one of the reasons that he moved the workbench 
from the back to the front of the building was because it pro-
vided him a better view from hi
s second floor office window of 
Wagner working.
7  (Tr. 154.) I therefore find that evidence of 
union animus exists. 
Finally, the evidence shows that on the morning of May 20, 
1999, Wagner was reassigned from the working on a jobsite 
with a crew to working alone in the shop, which was located 
across from the Respondent™s office. The very next day, 
Schauer moved Wagner™s workbenc
h from the back to the front 
of the building, where he had a better view of Wagner working. 

The evidence supports a reasonable inference that Schauer 
reassigned and isolated Wagner af
ter learning of his union ac-
tivities. 
Accordingly, I find that the General Counsel has sustained 
his initial evidentiary burden and that the Respondent must 
demonstrate that it would have reassigned Wagner even in the 
absence of his union activities. 
(3) The countervailing evidence 
The countervailing evidence shows that around noon on May 
19, 1999, Apprentice Richard Wheeler, who normally works in 
the shop, injured a tendon or ligament in his right forearm and 
subsequently missed se
veral days of work. (R. Exhs. 5, 6.) 
Wagner, himself, was sick on May 19, having acquired food 
poisoning at a local fast food rest
aurant. The next day, May 20, 
Schauer reassigned Wagner to work in the shop. The Respon-

dent asserts that over the year
s many employees have been 
assigned to work in the shop. Scha
uer testified that he selected 

Wagner to cover for Wheeler to give him a chance to learn and 
have some of his skills refined on the soldering aspect of the 
trade. (Tr. 140Œ141.) There is no
 evidence that Wagner™s sol-
dering skills were deficient. There is no evidence that a jour-
neyman or master plumber or anyone else was assigned to work 
with Wagner in the shop to help him improve his skills. Rather, 
 sions. Thus, the evidence supports a reasonable inference that Schauer 
advised Dobbins of Wagner™s union activity prior to May 19. 
7 The amended complaint does not allege, and the General Counsel 
does not argue, that relocating Wagner™s
 worktable from the back to the 
front of the shop building violates the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424the evidence shows that Wagner was assigned to work alone in 
the shop. Although the evidence
 shows that the Respondent 
needed someone to fill in for Wheeler, there is no evidence 
showing why Wagner was selected out of approximately 40 
plumbers for the isolated duty. 
I therefore find that the Respon-
dent™s reason for assigning Wagner to work in the shop is pre-

textual.  
Accordingly, I find that the 
Respondent violated Section 
8(a)(3) and (1) of Act as alleged in paragraph 9 of the amended 
complaint.  
c. The unlawful discharge 
It is undisputed that by May 26, Dobbins and Schauer had 
knowledge of Wagner™s union activities. Goole had discussed Wagner™s union activity with th
em on May 20. Dobbins had 
interviewed Sisco and Boven on May 21. The Union sent Dob-
bins a letter on May 25 identifying Wagner as a union organ-

izer. There is also evidence of
 animus as discussed above. I 
therefore find that the General Counsel has sustained his initial 
evidentiary burden. 
The Respondent argues on brief at
 page 13, however, that 
Wagner was lawfully discharged
 on May 26 for soliciting its 
employees to go work for a competitor. The position is not 

supported by the evidence viewed as a whole. Dobbins testified 

that Goole told him that Wagner was ﬁharassing the guys and 
the primary purpose being to get them to leave the Company, to 
get them to joinŠto leave the Company and join a union con-
tractor.ﬂ (Tr. 101.) Dobbins™ te
stimony, however, reflects only 
part of what Goole told him.  
On direct examination, Goole testified that Wagner told him 
ﬁall the pros about the Union,ﬂ like earning more money and 
having a better pension. (Tr. 
156.) Goole stated that Wagner 
told him that the union representative could get him a job. On 
cross-examination, Goole testified as follows: 
 Q. Well, you know thatŠthat if a Union doesn™t have 
employees, they are just contractors whoŠ 
A. I guess so. I don™t know much about the Union. 
Q. Okay. And Mr. Wagner gave you some literature, 
didn™t he, that detailed the union benefits that ifŠ- 
A. Yes, he did. 
Q.Šif you went to work for a contractor that hadŠ 
A. It had all the wages and 
the pension plan and stuff 
like that. 
Q. Um-hmm. And he talked 
to you about those union 
benefits and youŠwhen you ta
lked to Mr. Dobbins, you 
relayed all that to Mr. Dobbins, didn™t you? 
A. Oh, yes, I did.  
Q. And Wagner talked to you about the benefits of 
joining the Union, right? 
A. Um-hmm. 
Q. And he told you that you should think about going 
to the Union? Is that right? 
A. He said I shouldŠhe said
 I should join the Union. 
Q. Right. And you understood this to mean that you 
should leave West Michigan Plumbing & Heating to 
workŠ A. Yes. 
Q. Šfor the Union? Didn™t you? 
A. Yes.  [Tr. 157Œ158.] 
 Thus, the evidence shows that 
Goole told Dobbins that Wag-ner was talking to the employees
 about union benefits and that 
he was trying to get them to join the Union. The evidence also 
shows that Goole mistakenly believed that he would have to 
leave the Respondent in order to join or ﬁworkﬂ for the Union.  
In deciding to discharge Wagner, Dobbins sought to ignore 
the fact that Wagner™s comments were made in the context of 
soliciting employees to join the Union. On direct examination, 
he testified that ﬁthe gist of th
e conversation was that, as I said, 
Greg (Goole) was feeling like he
 and the other employees were 
being harassed and coerced to le
ave our employmentﬂ to join a 
union contractor. (Tr. 101.) On cross-examination, he reluc-
tantly conceded that Goole told him that Wagner had said that 
he would get better pay and benefits if he worked for a union 
contractor. (Tr.121.) Thus, the 
evidence supports a reasonable inference that Dobbins selectivel
y ignored the information that 
Wagner™s remarks where made in the context of organizing the 
employees. 
The evidence also shows that 
Dobbins tailored his investiga-
tion to support the conclusion that Wagner was trying to per-
suade employees to leave the Respondent to work for a com-
petitor. It shows that even before talking to Sisco and Boven, 
Dobbins prepared a statement for them to review and sign which stated, ﬁThis will confirm that I on or about _____, 1999, 

_____ tried to persuade me to re
sign my employment at West 
Michigan Plumbing & Heating.ﬂ (T
r. 126.) He also asked them 
if Wagner had coerced or tried to persuade them or anyone else 
to leave employment with the 
Respondent without giving them 
the opportunity to explain everything that was said to them and 
vice versa. In other words, Dobbins was not trying to verify 
Wagner™s side of the story, he only wanted to confirm what he 
set out to prove. At Dobbins™ request, Sisco and Boven each 
gave a one or two line handwritten statement that they either 
observed Wagner talking to Goole about leaving his job with 
the Respondent and/or that they
 were ﬁapproachedﬂ by Wagner 
about leaving their jobs with
 the Respondent. (R. Exhs. 11Œ
13.)8 Thus, the evidence supports 
a reasonable inference that 
Dobbins heard what he wanted to hear and sought information 

to support what he wanted to conclude, that is, that Wagner was 
soliciting employees to work for a competitor.  
Notwithstanding the impression that the Respondent seeks to 
foster, the undisputed evidence
 shows that Wagner was en-gaged in soliciting the Respondent™s employees to join the Un-
ion and that his conduct falls within the broad protective gambit 
of Section 7 of the Act.
9 There is no evidence that Wagner en-
gaged in other unrelated and in
defensible conduct, which dem-
onstrates that the same action would have taken place, even in 
the absence of protected conduct. I find that the Respondent 
cannot insulate its unlawful conduct by selectively filtering out 
or ignoring the evidence of union conduct. Indeed, when 
                                                          
 8 The evidence reveals that Sisco and Boven were two employees 
who complained to Goole about Wagner soliciting employees to join 
the Union. Thus, their input in the so-called investigation was not ex-
actly unbiased. 
9 The Respondent does not argue th
at Wagner was not engaged in 
protected activity.  WEST MICHIGAN PLUMBING & HEATING 425viewed as whole the same evidence upon which the Respondent 
bases its defense shows that 
Wagner™s conduct is protected 
under the Act. Thus, I find that the Respondent has failed to 

prove that Wagner would have been discharged in the absence 
of the protected union activity. 
Timekeeping Systems, Inc., 
323 NLRB 244 (1997).  
Accordingly, I find that the Respondent unlawfully dis-
charged Wagner on May 26, 1999 in violation of Section 
8(a)(3) of the Act. 
CONCLUSIONS OF LAW 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent violated Section 8(a)(1) of the Act by 
promulgating, implementing, and maintaining a rule which 
encourages employees,
 who believe that they are being coerced 
or pressured to join a union or sign an authorization card, to 
report the matter to management. 
4. The Respondent violated Section 8(a)(3) of the Act by re-
assigning, isolating, and 
discharging Mikkel Wagner. 
5. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
6.  The Respondent did not otherwise engage in any other 
unfair labor practice alleged in the complaint in violation of the 
Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found that the Responde
nt unlawfully reassigned, isolated, and discharged Mikkel 
Wagner in violation of Section 
8(a)(3) and (1) of the Act, I shall recommend that the Respon-
dent reinstate him to his former job with a field crew or, if such 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to his seniority or other rights and privileges 
enjoyed; if necessary, terminating the services of employees 
hired in his stead, and to make him whole for wage and benefit 
losses that he may have suffered by
 virtue of the discrimination 
practiced against him for the period May 20, 1999, to the date 
the Respondent offers reinstatem
ent, computed on a quarterly 
basis as prescribed in 
F. W. Woolworth Co., 
90 NLRB 289 (1950), less any interim earnings, with the amounts due and 
interest thereon computed in accordance with 
New Horizons for 
the Retarded, 
283 NLRB 1173 (1987).  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
10                                                           
                                                           
10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board's Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes.  
ORDER The Respondent, West Michigan Plumbing and Heating, 
Inc., Richland, Michigan, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a)  Promulgating, implementing, and maintaining a rule 
which encourages employees, who believe that they are being 

coerced or pressured to join a union or sign an authorization 
card, to report the matter to management. 
(b)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, rescind its 
rule which encourages employees, who believe that they are 

being coerced or pressured to join a union or sign an authoriza-
tion card, to report the matter to management. 
(b)  Within 14 days from the date of this Order, offer Mikkel 
Wagner full reinstatement to his former job with a field crew 
or, if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any rights or 
privileges previously enjoyed. 
(c)  Make Mikkel Wagner whole for any loss of earnings and 
other benefits suffered as a resu
lt of discrimination against him 
in the manner set forth in the remedy section of the decision. 
(d)  Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful reassignment, isolation, 
and discharge of Mikkel Wagner and within 3 days thereafter 
notify the employee in writing th
at this has been done and that 
the discharge will not be used against him in any way. 
(e)  Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this Order. (f)  Within 14 days after service 
by the Region, post at its fa-
cility in Richland, Michigan copies of the attached notice 

marked ﬁAppendix.ﬂ
11  Copies of the notice, on forms provided 
by the Regional Director for Region 7, after being signed by the 

Respondent's authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 

are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
 11 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since May 20, 1999. 
(g)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 